          Case 3:20-cr-00245-IM       Document 17       Filed 10/14/20     Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                            3:20-cr-00245-IM

                v.                                  ORDER DISMISSING COUNT 1 OF
                                                    INFORMATION WITH PREJUDICE
JENNIFER LYNN KRISTIANSEN,

                Defendant.

       This matter, having come before the Court on the government’s motion to dismiss with

prejudice Count 1 of the Information, charging the defendant with violating Title 18, United

States Code, Section 11(a)(1), pursuant to Rule 48(a), Federal Rules of Criminal Procedure, the

Court being fully advised:

       IT IS HEREBY ORDERED that Count 1 of the Information, charging the defendant with

violating Title 18, United States Code, Section 111(a)(1) in the above-captioned matter is

DISMISSED with prejudice.

               14th 2020
Dated: October ____,



                                                    __________________________________
                                                    HONORABLE KARIN J. IMMERGUT
                                                    United States District Judge
Presented by:


BILLY J. WILLIAMS
United States Attorney

s/ Parakram Singh
PARAKRAM SINGH, OSB #134871
Assistant United States Attorney
Order Dismissing Count 1 of Information                                                      Page 1
